DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a second fixing connection member”.  This phrase is unclear since there is no recitation of a “first fixing connection member”.  To overcome this rejection, claim 5 should either be dependent on claim 4 or the word “second” should be deleted before the phrase” fixing connection member”.  Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2008/0283314 (Suzuki).
Regarding claim 1, Suzuki discloses an in-wheel motor unit comprising: a rim member 2a having a tire 1 installed along an outer circumference thereof; a spoke 2c (Fig 2a) connected to the rim member and rotated with the rim member; a motor part 3 located in a mounting space formed by the rim member and the spoke, and configured to generate rotational power through power supply, and rotate the spoke (See Para [0056]); a knuckle part 5 connected to the motor part and configured to support a suspension part (See Fig 1); and a hub part 4 having one side fixed to the spoke and the other side connected to the knuckle part, and configured to rotatably support the spoke (See Para [0042]).
Regarding claim 2, Suzuki discloses that the spoke comprises: a core member (center portion adjacent to aperture for hub in Fig 2(a)); and an extension member (2c and the outer circumferential surface of the spoke, See Fig 2(a)).
Regarding claim 3, Suzuki discloses a rotor 3R fixed to the spoke, and stator 3S facing the rotor (See Fig 1), which by definition, a rotor and stator assembly together form a magnetic field.
Claim(s) 1-3 and 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 2021/0031615 (Li).
Regarding claim 1, Li discloses an in-wheel motor unit comprising: a rim member 3 having a tire 1 installed along an outer circumference thereof; a spoke 2 connected to the rim member and rotated with the rim member; a motor part (See Abstract) located in a mounting space formed by the rim member and the spoke 2, and configured to generate rotational power through power supply and rotate the spoke; a knuckle part 7 connected to the motor part and configured to support a suspension part; and a hub part 16 (See Abstract) having one side fixed to the spoke and the other side connected to the knuckle part, and configured to rotatably support the spoke.
Regarding claim 2, Li discloses a core member (See Fig 3, center portion of spoke plate 2 on inside portion of the bolts) that is positioned facing the hub part; and an extension member (See Fig 3, the outer circumferential portion of spoke plate) that extended radially from the core member, and connected to the circumference of the rim member.
Regarding claim 3, Li discloses a rotor member 34 fixed to the spoke and the rotor 34 having magnetism; a stator 33 installed at a position facing the rotor 34 and having magnetism (See Para [0024], also see Fig 3); and a motor housing 31 configured to support the stator, and connected to the knuckle part and constrained from rotating.
Regarding claim 6, Li discloses a hub inner race (portion 16 of the hub defines an inner race that is connected to the spoke 2 and rotated with the spoke; and a hub outer race 17 located outside the hub inner race with a hub bearing 24 interposed therebetween, and connected to the knuckle part 22 and constrained from rotating.
Regarding claim 8, Li discloses a brake part (20, 21, 22) located inside the motor part, and configured to constrain the rotation of the spoke according to a control signal.
Regarding claim 9, Li discloses a disk member 21 fixed to the spoke (Note that all components of the in-wheel motor unit are fixed to each other), and rotated with the spoke; and a caliper 23 located inside the motor part, and moved in a direction to abut on the disk member in order to form a braking force. (See Li at Para [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Pub 2014/0117744 (Vogler).
 Regarding claim 7, Li discloses a resolver 29 installed at a position facing the hub inner race, and configured to measure the position of the hub inner race; but does not disclose an inverter.  However, Vogler discloses an inverter 30.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an inverter in the wheel of Li as taught by Vogler in order to provide the conversion between direct voltage and an alternating voltage.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of USPN 4,913,258 (Sakurai).
Regarding claim 8, Suzuki discloses a brake part 8 located inside the motor part, but does not disclose its action is based on a control signal.  However, Sakurai discloses that it is known to provide a control signal (which can be from a brake pedal) to actuate the brake. (See Sakurai at Col 10, lines 27-40).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide actuation of the brake based on a control signal in order to provide a simple actuation means for application of a braking force on the vehicle.
Regarding claim 9, the combination of Suzuki and Sakurai discloses a disc pads 33 and calipers 34 that abut the disc pads in order to form a braking force. (See Col 6, lines 18-25 in Sakurai).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the well-known components of disc pads and calipers as taught by Sakura in the brake assembly of Suzuki in order to provide the necessary force to stop the vehicle.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  In particular, US Pub 2015/0061440 (Catalan) shows another in-wheel motor unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616